DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated February 16, 2022 was submitted on June 14, 2022.  Claims 1-3, 10 and 15 were amended.  Claim 14 has been canceled.  Claims 1-13 and 15 are currently pending.  Claims 4-13 have been withdrawn from consideration.
The amendments to claim 1 have overcome the 35 U.S.C. §112(b) rejections of claims 1-3 and 15 (¶¶ 10-11 of the Office Action) and the prior art rejections of claims 1-3 and 15 (¶¶ 16-23 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection of these claims have been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asayama (Japanese Patent Publication No. JP 2006-235893 A, machine language translation provided and cited below) in view of Brother (“Brother Scan n Cut Tutorials: Creating Stickers”, YouTube Video, Feb. 2015, https://www.youtube.com/watch?v=VbdhOQe50KM) and Hara et al. (Japanese Patent Publication No. JP H11-231784 A).
Regarding claim 1, Asayama discloses an apparatus for refurbishing a computer keyboard (Abstract of Asayama, sticker sheet for computer keyboard) comprising a plurality of keys manually operable by engagement of a user's fingers with contact surfaces thereof bearing characters to designate their action ([0003] of Asayama, stickers affixed to keyboard arrangement to diversify key notation on standard key arrangement of keyboard; FIG. 2 of Asayama, keyboard includes plurality of manually operable keys with contact surfaces bearing characters), which apparatus comprises: an image transfer sheet comprising a front layer releasably attached to a back layer by a first adhesive (FIG. 1 of Asayama, film sheet #1; [0004] of Asayama, stickers releasably attached to film sheet by low or weak adhesive); wherein an image of characters corresponding to the keys is formed on the image transfer sheet to form a keyboard-congruent set of mutually separable character-bearing stickers for attachment to respective keys of the keyboard (FIG. 2 of Asayama, individual stickers congruent with keyboard keys).
Asayama does not specifically disclose that the apparatus comprises a first image of the keyboard congruent therewith and a second image comprising said first image with the addition of boundaries delineating the contact surfaces of the keys.  Asayama, however, discloses that the sticker sheet contains a plurality of stickers corresponding to the layout of the keys of a keyboard and having boundaries delineating the contact surfaces of the keys (Abstract, FIG. 2 of Asayama).  Brother discloses a method of making a customized sticker sheet including a plurality of stickers wherein a first image of the sticker layout is scanned (screen shot at 1:28 of Brother) and boundaries delineating the edges of the images forming the individual stickers are added to the first image to generate a second image (screen shot at 1:20 of Brother, first image without boundaries and second image with boundaries).  The stickers are then cut to make the sticker sheet (screen shot at 2:33 of Brother).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use first and second images of the keyboard to print the sticker sheet layout in Asayama since Brother teaches that it was known to use such images to generate a sticker sheet with a desired layout (See attached screenshots of Brother).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Brother does not specifically disclose a third image comprising said second image with the addition of characters corresponding to the keys within the respective boundaries thereof.  Moreover, in Brother the boundaries are added to an image of the layout including the individual sticker images (screen shot at 1:20 of Brother).  Brother, however, discloses using an image comprising the sticker layout, the individual sticker images and the boundaries around the stickers in the layout to generate the sticker sheet.  The differences between the sequence of images disclosed in Brother and the recited sequence of images therefore relate to the order in which the layout, sticker image and boundary information is added to the images (i.e., in the image sequence disclosed in Brother, the boundaries are added last after the images of the individual stickers whereas in the recited image sequence the boundaries are added before the sticker images).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add the boundaries to the layout before adding the individual sticker images resulting in a third image as recited in claim 1.  Moreover, as set forth in the MPEP, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (MPEP §2144.04 IV).  
Asayama does not specifically disclose that the image of characters corresponding to the keys is printed on the image transfer sheet and the image transfer sheet is kiss-cut around said boundaries to form the keyboard-congruent set of mutually separable character-bearing stickers.  Hara, however, discloses a sticker sheet comprising images printed on the surface thereof ([0017] of Hara).  According to Hara, the characters are printed on a base sheet layer which layer is then kiss cut around the characters and the base sheet material other than the characters removed ([0025]-[0027] of Hara).  According to Hara, the method allows the colored printing area to be attached to a desired position of a target adherend ([0019] of Hara).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to form the sticker sheet of the modified apparatus by printing the sticker image and kiss cutting around the image as taught by Hara.  One of skill in the art would have been motivated to do so in order to facilitate attachment of the stickers to a desired position of the target adherend as taught by Hara ([0019] of Hara).  
Regarding claim 2, Asayama discloses an application tape laid over the stickers (FIG. 1 of Asayama, back layer #3 which is laid over stickers #2), whereby said stickers area adapted to be peeled off the image transfer sheet and applied to the respective keys of the keyboard ([0004] of Asayama, film sheet #1 peeled off after stickers attached to corresponding keys).
Regarding claim 3, Asayama discloses that the apparatus includes a pressure sensitive second adhesive on the backs of the stickers for securing the stickers to the keys (Abstract, [0004] of Asayama, stickers are pressure bonded or pressurized and adhered to the keys; adhesive therefore forms a bond with applied pressure and is therefore pressure sensitive).
Regarding claim 15, Asayama discloses that the first and second adhesives are respectively such that the second adhesive adheres the printed images to the keys of the keyboard more strongly than the first adhesive adheres the front layer of the image transfer sheet to the back layer thereof (Abstract, [0004] of Asayama, stickers applied to surface sheet #1 with weak adhesive; bottom faces of stickers coated with strong adhesive for attachment to keyboard).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Asayama does not suggest an apparatus comprising three images as recited in claim 1 (¶ spanning pp. 11-12-pg. 12, 1st ¶ of the amendment).  The Office Action, however is relying upon Brother to address this limitation.  Moreover, Brother provides motivation to produce the sticker sheet of Asayama using three images as recited in claim 1 (see rejection of claim 1 above).  The applicant also asserts that Brother does not disclose a sticker sheet congruent with a computer keyboard or any item to which the stickers are to be applied (¶ spanning pp. 12-13 of the amendment).  The Office Action, however, is relying upon Asayama to address this limitation.  Asayama clearly discloses a sticker sheet congruent with a computer keyboard (FIG. 2 of Asayama).  The above arguments are directed to the references individually.  It is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant also asserts that Asayama does not disclose or suggest kiss cutting around the boundaries of the stickers to separate the stickers (pg. 12, 3rd full ¶ of the amendment).  The Office Action, however, is relying upon Hara to address this limitation.  Hara clearly discloses kiss cutting around printed characters on a sticker sheet and removing kiss cut material from around the characters to form individual stickers for placement on an adherend ([0025] of Hara).
The applicant also asserts that Brother does not disclose the addition of boundaries taken from the item to which the stickers are to be applied such as the keyboard keys of claim 1 (pg. 13, 1st full ¶ of the amendment).  Asayama, however, discloses a sheet of individual stickers for attachment to the keys of a computer keyboard wherein the stickers have a shape corresponding to the boundaries of the keys (FIG. 2 of Asayama).  Hara suggests kiss cutting around characters representing individual stickers on a base sheet layer and removing the base sheet material other than the characters to form a sheet of individual stickers ([0025]-[0027] of Hara).  Brother discloses adding boundaries to characters on a sticker sheet to facilitate cutting around the characters to form individual stickers (Brother, screen shot at 1:20).  The boundaries of the keys in Asayama therefore correspond to the boundaries of the stickers that are to be applied to the keys.  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add boundaries to the sticker sheet of Asayama in view of Hara to facilitate kiss-cutting around the individual stickers.
The applicant also asserts that Brother does not disclose a third image which includes the addition of characters to the second image including the boundaries as recited in claim 1 (pg. 13, 2nd full ¶ of the amendment).  Brother, however, suggests forming a third image as recited in claim 1 (see rejection of claim 1 above).
The applicant also asserts that Brother does not disclose making keyboard stickers and that the disclosure of Brother is not enough to enable the production of a complete and congruent set of character bearing stickers for a keyboard (pg. 13, last full ¶ of the amendment).  The Office Action, however, is relying upon the combination of Asayama, Hara and Brother and not Brother alone.
The applicant also asserts that Asayama is more than 15 years old and that someone would have come forward with something similar to the present invention if it were obvious to apply scanning technology to the production of stickers for refurbishing a computer keyboard (¶ spanning pp. 14-15 of the amendment).  It is well established, however, that arguments based upon the age of the references are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
The applicant also refers to evidence of commercial success (¶ spanning pp. 14-15 of the Office Action).  While rebuttal evidence may include evidence of "secondary considerations," such as "commercial success”, the arguments of counsel cannot take the place of evidence in the record (MPEP § 2145).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746